     Case: 1:18-cv-05625 Document #: 302 Filed: 01/06/21 Page 1 of 5 PageID #:4909




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    UNITED STATES OF AMERICA,

                            Plaintiff,

           v.                                             Civil No. 18 C 5625

    ALTON REAL ESTATE, INC., et al., 1                    District Judge: Hon. John J. Tharp, Jr.

                            Defendants.                   Magistrate Judge: Hon. Mary M. Rowland


                RECEIVER’S MOTION FOR TERMINATION OF RECEIVERSHIP

          Long Hill at Rosewood, LLC, the receiver appointed in the above-captioned case (the

“Receiver”), in accordance with the Final Order Appointing Receiver [Docket No. 17], as

amended by the Order (I) Authorizing Financing and Granting Liens and (II) Amending Final

Order Appoint Receiver [Docket No. 67] (collectively, the “Appointment Order”), hereby files this

motion requesting the entry of an order, substantially in the form attached hereto as Exhibit A (the

“Proposed Order”): (i) terminating, discharging, and releasing the Receiver from it appointment

as Receiver as of the end of the day on January 31, 2021; and (ii) providing that the Receiver file

a final report and accounting (the “Final Report”) within forty-five (45) days of the entry of the

Proposed Order (the “Motion”). In support of the Motion, the Receiver respectfully states as

follows:


1
      The defendants in this proceeding are: Alton Real Estate, Inc.; East Peoria Real Estate, Inc.; Joliet Real
      Estate Holding Co.; Moline Real Estate, Inc.; Peoria Real Estate, Inc.; Peoria Real Estate, Inc.; Schuetz
      Road Real Estate, Inc.; Wood River Real Estate Holding Co.; Edwardsville Real Estate, LLC; Elgin
      Real Estate, LLC; Inverness Real Estate, LLC; Northbrook Real Estate, LLC; Northbrook Real Estate,
      LLC; Rockford Real Estate, St. Charles Real Estate, LLC; CR Finance II, LLC; Bravo Care of Alton,
      Inc.; Bravo Care of Edwardsville, Inc.; Bravo Care of Elgin, Inc.; Bravo Care of Inverness, Inc.; Bravo
      Care of Joliet, Inc.; Bravo Care of Moline, Inc.; Bravo Care of Northbrook, Inc.; Bravo Care of Peoria,
      Inc.; Bravo Care of Rockford, Inc.; Bravo Care of St. Charles, Inc.; Bravo Care of St. Louis, Inc.; Bravo
      Care of Wood River, Inc.; and Midwest Administrative, Services, Inc., (collectively, the “Defendants”).

ACTIVE 53122140v3
    Case: 1:18-cv-05625 Document #: 302 Filed: 01/06/21 Page 2 of 5 PageID #:4910




                                          BACKGROUND

        1.      On August 17, 2018, the United States, on behalf of the Secretary of Housing and

Urban Development (“HUD”), brought an action against the Defendants due to an approximately

$146 million default on loan obligations related to thirteen healthcare facilities consisting of twelve

nursing homes and one assisted living facility (collectively, the “Rosewood Facilities”).

Complaint [Docket No. 1].

        2.      On September 7, 2018, this Court entered the Appointment Order, pursuant to

which the Receiver was appointed to oversee the Rosewood Facilities, including taking any actions

necessary to administer the Rosewood Facilities until such time as “HUD completes a foreclosure

sale for all thirteen facilities and transfers title and operations to the successful purchaser(s) at

foreclosure, or acquires title or facilities the transfer of title and operations to a responsible third

party.” Appointment Order ¶ 1; see id. ¶¶ 2, 10–37.

        3.      On January 29, 2020, this Court approved the sale and transfer of substantially all

of the assets of the Rosewood Facilities pursuant to thirteen operations transfer agreements (the

“Operations Transfer Agreements”). 2 See Order: (I) Approving Operations Transfer Agreements;

(II) Authorizing the Transfer of the Operations Assets to the Transferee Free and Clear of All

Liens, Claims, Interests, and Encumbrances; and (III) Granting Related Relief [Docket No. 238]

(“Sale Order”).

        4.      The transactions under the Operations Transfer Agreements closed on February 1,

2020 and new operators took over the Rosewood Facilities on that date. On or about February 1,



2
    The Operations Transfer Agreements were filed as Exhibits B to N [Docket Nos. 228-2 to 228-14] to
    the Receiver’s Motion for Entry of an Order: (I) Approving the Operations Transfer Agreements;
    (II) Authorizing the Transfer of the Operations Assets to the Transferees Free and Clear of All Liens,
    Claims, Interests, and Encumbrances; and (III) Granting Related Relief [Docket No. 228].

                                                    2
ACTIVE 53122140v3
   Case: 1:18-cv-05625 Document #: 302 Filed: 01/06/21 Page 3 of 5 PageID #:4911




2020, HUD conducted foreclosure sales and sold the underlying real property relating to the

Rosewood Facilities to affiliates of the new operators of the Rosewood Facilities.

        5.      The Operations Transfer Agreements provided for a reconciliation process for

accounts receivable of up to twelve months post-closing and otherwise winddown operations,

during which time the Receiver was to, inter alia, continue to oversee the administration of the

Rosewood Facilities, collect outstanding receivership receivables, ensure the filing of any

necessary Medicaid and Medicare cost reports, perform ongoing accounts receivable

reconciliations with the new operators, process final payroll, issue employee tax forms, process

vendor claims, dissolve remaining legal entities, and prepare a final accounting. See Operations

Transfer Agreements §§ 2.2, 2.5, 7.3, 8.1–8.3, 9.1–9.5, 10.1–10.4.

        6.      As set forth in the Receiver’s Reports filed on February 18, 2020 [Docket No. 250],

June 4, 2020 [Docket No. 262], July 6, 2020 [Docket No. 269], August 3, 2020 [Docket No. 279],

September 3, 2020 [Docket No. 286] and October 5, 2020 [Docket No. 293], (collectively, the

“Post-Closing Reports”) and in the Final Report, the Receiver has completed the remaining post-

closing tasks required of the Receiver under the Operations Transfer Agreement and does not

believe any material amounts will be collected on account of the accounts receivable over the next

few months. Therefore, there is no need to continue the receivership past January 31, 2021.

                                     RELIEF REQUESTED

        7.      Pursuant to Paragraphs 1 and 25 of the Appointment Order, the Receiver requests

that this Court: (i) terminate, discharge, and release the Receiver from its appointment as Receiver

as of the end of the day on January 31, 2021; and (ii) provide that the Receiver prepare and file the

Final Report within forty-five (45) days of the entry of the Proposed Order.




                                                 3
ACTIVE 53122140v3
   Case: 1:18-cv-05625 Document #: 302 Filed: 01/06/21 Page 4 of 5 PageID #:4912




                                      BASIS FOR RELIEF

        8.      Paragraph 1 of the Appointment Order provides that the Receiver “shall serve until

HUD completes a foreclosure sale for all thirteen facilities and transfers title and operations to the

successful purchaser(s) at foreclosure, or acquires title or facilities the transfer of title and

operations to a responsible third party, subject to Paragraph 25 of this Order.” Appointment Order

¶ 1. The same paragraph further provides that “[u]pon occurrence of any of these events and the

completion of any other ancillary requirements in this Order, either the United States or Receiver

may move this Court for the termination of the receivership.” Id.

        9.      Paragraph 25 of the Appointment Order in turn provides, in pertinent part, that

“[t]he Receiver may, at any time, in its sole discretion and business judgment, file a motion

requesting that it be terminated, discharged and released from all its appointments as Receiver,

which such motion shall be scheduled and heard on an expedited basis.” Id. ¶ 25.

        10.     The transfer of title and operations of the Rosewood Facilities to the purchasers and

the subsequent winddown process have been completed in accordance with the Operations

Transfer Agreements, the Sale Order, and the Appointment Order, as set forth in the Post-Closing

Reports.

        11.     The Receiver has, therefore, accomplished the objectives of the receivership and

there is no need for the receivership to continue to exist past January 31, 2021.

        12.     The Receiver requests that the Court provide for the preparation and filing of the

Final Report within forty-five (45) days of the entry of the Proposed Order and in connection with

the preparation of the Final Report, authorize the Receiver to complete the winddown of the 401(k)

plan associated the Receiver notwithstanding the termination of the Receiver as of the date of entry

of the Proposed Order.


                                                  4
ACTIVE 53122140v3
   Case: 1:18-cv-05625 Document #: 302 Filed: 01/06/21 Page 5 of 5 PageID #:4913




        13.     HUD has agreed to the relief requested in this Motion. The Receiver has complied

with the requirement of the Operations Transfer Agreements to keep the receivership in place

through February 1, 2021 to collect accounts receivable and turn over such proceeds to HUD or

the new operator, as applicable.

        WHEREFORE, for the reasons set forth above, the Receiver requests entry of the

Proposed Order: (i) terminating, discharging, and releasing the Receiver from all its appointments

as Receiver as of the end of the day on January 31, 2021; and (ii) providing that the Receiver

prepare and file the Final Report within forty-five (45) days of the entry of the Proposed Order.

Date: January 6, 2021                        Respectfully Submitted,


                                             GREENBERG TRAURIG, LLP


                                             By: /s/ Nancy A. Petermin
                                                Nancy A. Peterman, Esq. (IL ARDC #6208120)
                                                77 West Wacker Drive, Suite 3100
                                                Chicago, IL 60601
                                                Telephone: (312) 456-8400
                                                Facsimile: (312) 456-8435
                                                Petermann@gtlaw.com

                                                 Attorney for the Receiver, Long Hill at
                                                 Rosewood, LLC




                                                5
ACTIVE 53122140v3
